Title: To James Madison from John Stevens, 22 November 1815
From: Stevens, John
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            Novr. 22. 1815.
                        
                    
                    The enclosed is a copy of a letter addressed to the Secretary of war. As I have received no answer to it, I am to conclude that the object is not considered of sufficient importance to attract the attention of Government. Suffer me, however, to say that nothing short of a most thorough conviction of the immense importance of this business could ever have induced me at my advanced age to have made three successive journies from New York to this place. As it respects mere pecuniary interest, I am confident it would have been decidedly the best policy on the part of my son to have waited patiently a fit opportunity (which, in the present unsettled state of affairs in Europe, must soon be offered,) to carry his improved shell to the best market. In the present stage of the business, unless he is shielded by the countenance and patronage of Government, he must lay his account in being basely circumvented, and having his invention pirated. He is, however fully determined to make every effort in his power in asserting and maintaining his rights.
                    Whatever may be the issue of the business, he will always enjoy this consolatory reflection, that he has most explicitly performed what he conceived an imperious duty he owed to his native country. He has tendered to Government, without exacting fee or reward, the exclusive advantages

of a discovery calculated to place the whole of our extensive sea-board in a complete posture of defence; and, in the event of a war, affording the fairest prospects of totally destroying the maritime power of our enemy, be he who he may.
                    Pardon the freedom with which I now express my self, and, with every good wish for your health and happiness, permit me to subscribe my self Most Respectfully, Your Obedt. Servt.
                    
                        
                            John Stevens
                        
                    
                